PER CURIAM.
Upon consideration of the record on appeal, briefs filed by counsel for the respective parties herein, and oral argument of counsel before the court, we are of the *446view that the trial court’s resolution of the dispute between the parties as to the proper apportionment of the deposit made by appellee in connection with its agreement to lease appellant’s real property, which was not consummated because of a title defect which would have interfered with the exercise of appellee’s option to purchase contained in said lease agreement, is not in error. The trial court’s apportionment of the deposit appears consistent with the decisions of the court in Pembroke v. Caudill, 37 So.2d 538 (Fla.1948); Paradis v. Second Avenue Used Car Co., 61 So.2d 919 (Fla.1952); and, more recently, Championship Sports, Inc. v. City of Miami Beach, 221 So.2d 24 (Fla.App.1969).
Accordingly, the judgment reviewed herein is affirmed.
SPECTOR and JOHNSON, JJ., concur.
RAWLS, C. J., concurs in part, dissents in part.